USCA11 Case: 20-14201      Date Filed: 06/22/2021   Page: 1 of 20



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-14201
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 2:19-cv-00263-RDP



JAYME DAVIDSON,

                                                              Plaintiff-Appellant,

                                    versus


CHSPSC LLC,
d.b.a. Grandview Medical Center,

                                                                       Defendant,

AFFINITY HOSPITAL LLC,
d.b.a. Grandview Medical Center,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                (June 22, 2021)
         USCA11 Case: 20-14201        Date Filed: 06/22/2021    Page: 2 of 20



Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:

      Jayme Davidson appeals the district court’s grant of summary judgment in

favor of her former employer, Affinity Hospital LLC, d/b/a/ Grandview Medical

Center (Grandview), on her claims for discrimination and retaliation under the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12101, et seq., as amended by

the ADA Amendments Act of 2008, and for retaliation under the Family and

Medical Leave Act (FMLA), 29 U.S.C. § 2615.

      Grandview, which operates an acute care hospital in Birmingham, Alabama,

terminated Davidson from her employment as a social worker on October 30,

2017, following a series of disciplinary actions. Davidson, who has partial hearing

loss and had suffered from a C. difficile (C. diff) infection and ankle injury, filed

suit in federal court, alleging her discipline and termination were the result of

disability-based discrimination and retaliation for her requests for workplace

accommodations and use of FMLA leave. In granting summary judgment in favor

of Grandview, the court determined Davidson had established a prima facie case of

FMLA retaliation based on two disciplinary actions, but she failed to demonstrate

Grandview’s reasons for the discipline or termination were pretextual. The court

also determined Davidson had established a prima facie case of ADA




                                           2
           USCA11 Case: 20-14201          Date Filed: 06/22/2021      Page: 3 of 20



discrimination and retaliation based on her termination, but it again found she

failed to show Grandview’s reasons for her termination were pretextual.

       On appeal, Davidson argues she established a genuine issue of material fact

as to pretext with respect to both her ADA and FMLA claims. She also argues she

established a prima facie case of FMLA retaliation based on an additional

disciplinary action and her termination. After review,1 we affirm.

                                    I. BACKGROUND

       The facts of this case are set forth accurately and in detail in the district

court’s opinion. We provide the following background to the extent it is of

particular relevance to our analysis.

A. Davidson’s Role

       Davidson began working as a social worker for Grandview’s predecessor in

1997, and in 2007, Grandview promoted her to lead social worker. During the

relevant time period of 2015 to 2017, Davidson’s primary responsibilities were

case management and discharge planning for patients on the hospital’s cardiology




       1
         We review a district court’s grant of summary judgment de novo, “construing all facts
and drawing all reasonable inferences in favor of the nonmoving party.” Jefferson v. Sewon Am.,
Inc., 891 F.3d 911, 919 (11th Cir. 2018) (quotation marks omitted). Summary judgment is
appropriate when the record evidence shows “there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine
dispute of material fact exists when “the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                               3
          USCA11 Case: 20-14201       Date Filed: 06/22/2021    Page: 4 of 20



floor. Davidson reported to Cindy Watson during this timeframe, until Watson left

Grandview in August of 2017 and was replaced by Kim Colvert.

B. Hearing Loss and FMLA Leave for C. diff Infection

      In 2015, Davidson had 35% hearing loss in both ears and asked Grandview

to purchase hearing aids for her. Grandview denied her request and subsequent

appeal. In early 2017, Davidson purchased hearing aids for herself and told

Watson they were working.

      In August of 2016, Grandview learned Davidson had tested positive for C.

diff. On four occasions from September of 2016 to January of 2017, Davidson

requested and received FMLA leave in relation to her C. diff infection. Davidson

stated in her declaration that Watson told her she should return to work as soon as

possible because the hospital was short staffed, and, while she was on leave,

repeatedly told her she should look for another job. Davidson returned to work on

January 13, 2017. Upon her return to work, Davidson requested that she not be

required to enter the room of a patient infected with C. diff and submitted a note

from her doctor recommending that she avoid interacting with patients infected

with C. diff. On February 15, 2017, Grandview’s human resources (HR) director,

Jeri Wink, told Davidson she would not be required to enter the room of a patient

infected with C. diff until her doctor “no longer feels this is an issue” or unless her




                                           4
         USCA11 Case: 20-14201        Date Filed: 06/22/2021   Page: 5 of 20



declining to enter the rooms of infected patients became too burdensome for

Grandview.

C. Disciplinary Actions and Ankle Injury

      In 2017, for the first time in her career, Davidson was the subject of formal

disciplinary actions at Grandview, though she had received counseling in response

to complaints in the past. The first disciplinary action occurred on February 14,

2017. Two patients had complained to Gretchen Cassavoy, a nurse and the

assistant director on the cardiac floor, about Davidson’s failure to properly assist

them in relation to their home health care choices and discharge planning, and the

second patient had also complained that Davidson was condescending. In addition,

a doctor complained of Davidson’s lack of responsiveness and dismissive

behavior. As a result of these complaints, Watson met with Davidson and issued

her a documented verbal warning.

      Regarding the patient complaints, Cassavoy’s email to Watson referred to

“Jamie,” which is not how Davidson spells her first name, but is the spelling used

by Davidson’s coworker, Jamie Callis. Watson testified she could not be sure

whether the email referred to Davidson or Callis, but stated Davidson would have

told her if the complaints referred to Callis. Though Watson signed the

disciplinary action form, she testified she had not seen the underlying complaints

and only agreed to do so because she feared she would otherwise be fired.


                                          5
         USCA11 Case: 20-14201       Date Filed: 06/22/2021   Page: 6 of 20



      On March 1, 2017, Davidson injured her ankle at work. After being seen by

a doctor and surgeon, she returned to work on March 13, 2017, wearing a walking

boot for her injury.

      Davidson’s second disciplinary action occurred on March 15, 2017. A

doctor complained that on March 8, 2017, Davidson failed to communicate with

him and a patient’s family regarding the patient’s discharge plan. Watson issued

Davidson a written warning for substandard work based on the doctor’s complaint.

      On May 8, 2017, Davidson had ankle surgery. Later that month, she filed a

workers’ compensation lawsuit against Grandview based on her ankle injury and

C. diff infection. Davidson then requested FMLA leave for the period of March 1,

2017, to June 23, 2017. Davidson had exhausted her FMLA leave as of May 30,

2017, so her request was only partially granted. Davidson therefore took a

combination of FMLA and personal leave until June 19, 2017. Davidson then

returned to work, but she had frequent doctor’s appointments due to her ankle

injury and related physical therapy. Upon her return to work, Davidson was

counseled not to discuss her lawsuit or medical conditions with her coworkers,

who had complained such discussions made them uncomfortable.

      Davidson’s third disciplinary action occurred on July 24, 2017. A nurse and

nurse practitioner separately complained to Watson that Davidson had provided

substandard discharge planning to patients, in one instance delaying a patient’s


                                         6
         USCA11 Case: 20-14201        Date Filed: 06/22/2021   Page: 7 of 20



discharge by nine days. Watson issued Davidson another written warning for

substandard work based on these two complaints. Under Grandview’s progressive

disciplinary policy, this was a final warning, and Davidson was on notice that the

next disciplinary action against her could result in her termination.

      Several days after the third disciplinary action, Davidson failed to return to

work after a doctor’s appointment. Watson expressed her frustration in an email to

Colvert, stating she was “so tired of this crap” and was “screaming out loud” and

“so over this.”

D. Additional Leave, Return to Work, and Termination

      Davidson had a second ankle surgery on August 24, 2017, and she took

personal leave from this date until October 23, 2017. While Davidson was on

personal leave, Grandview hired two social workers, who were set to complete

their orientation period around the time of Davidson’s return. On October 13,

2017, Davidson received a letter from Grandview signed by Wink. The letter

stated, in relevant part, that Davidson had exhausted her FMLA leave and had been

placed on personal leave, and that Grandview could not guarantee she would be

returned to her original position, or any position, upon her return from personal

leave. Wink testified at deposition that this portion of the letter was standardized

text issued to any employee who had exhausted her FMLA leave.




                                          7
         USCA11 Case: 20-14201        Date Filed: 06/22/2021   Page: 8 of 20



      Several days later, Colvert emailed Wink about moving Davidson to another

floor upon her return. Colvert stated that if Davidson was transferred, it would be

apparent whether she was “performing her job as she should be,” and she asked

whether Grandview would then “go through the disciplinary steps.” In a separate

email with the subject line “email,” Wink wrote: “Let’s discuss in person. Certain

things don’t need to be mentioned in email (everything is discoverable) and we

have to be careful how certain comments can be interpreted.”

      Davidson returned to work on October 24, 2017, without any restrictions

regarding her ankle. She was transferred from cardiology on the seventh floor to

the medical/surgery unit on the ninth floor. The transfer did not result in any

change to her job duties, pay, or benefits.

      On October 25, 2017, Davidson met with Michael Dean, the director of the

Short Stay Unit on the ninth floor, and other staff members. Davidson testified she

did not mention her lawsuit during this meeting, but instead asked if she could

have a chair because she had been “made to come back to work before [her] foot

was healed” and “needed to sit down.”

      On October 26, 2017, Rick Smith, a patient’s son, complained about

Davidson to Jennifer Perrigin, a charge nurse on the ninth floor. Smith told

Perrigin that Davidson was more focused on her own medical issues and problems

with Grandview than she was on his mother’s situation. He asked Perrigin if there


                                          8
         USCA11 Case: 20-14201      Date Filed: 06/22/2021   Page: 9 of 20



was anyone else he could talk to because he did not want to deal with Davidson

anymore. Perrigin reported the complaint to Michael Dean, director of the Short

Stay Unit on the ninth floor. She also told Dean that Davidson had made

comments to her and other staff members about her workers’ compensation lawsuit

and medical issues.

      That same day, Dean spoke to Smith, who informed him Davidson was not

concerned about his mother, had spent 25 of 30 minutes in his mother’s room

complaining in detail of her own medical problems, and had not listened to

anything he had said regarding his mother’s situation. Dean sent his summary of

Smith’s complaint to Colvert, who was by then Davidson’s supervisor, and also to

Callis and Julie Soekoro, Grandview’s chief financial officer. Colvert also

forwarded the complaint to Wink and Soekoro. Soekoro stated Davidson’s

conduct warranted disciplinary action, was highly inappropriate and

unprofessional, and would be addressed through the appropriate HR process. In a

follow-up email on October 26, 2017, Dean reported Davidson was discussing her

lawsuit against Grandview with staff and had discussed this issue with him

personally. Later that day, when Soekoro asked for details, he added Davidson had

also informed his team she would not go into the room of any patient who had C.

diff. After receiving Dean’s complaint about Davidson’s discussion of her lawsuit

and her medical issues, Soekoro emailed Wink, Colvert, and Callis, stating: “Write


                                         9
         USCA11 Case: 20-14201       Date Filed: 06/22/2021   Page: 10 of 20



up #2 today. Michael Dean and his charge nurse apparently heard far more than

was appropriate or solicited.”

      The following morning, Davidson emailed Callis and told her she wanted to

discuss the situation with Smith or have him present because she did not want to

get “railroaded again.” Davidson then called Smith personally and emailed Callis,

Colvert, and Wink to report he had “no complaints” regarding her discharge

planning. Dean, however, reported to Soekoro and others that Smith had come to

his office that morning and told him Davidson was irrational and that he wanted

his mother to be discharged as soon as possible. That same day, Soekoro met with

Wink and Drew Mason, Grandview’s chief executive officer, and the decision was

made to terminate Davidson’s employment.

      Three days later, on October 30, 2017, Wink and Colvert met with Davidson

and informed her of the termination decision. According to the disciplinary action

form, the termination was based upon: (1) Smith’s complaints about Davidson; and

(2) the fact Davidson discussed her lawsuit and medical issues with other

employees.

                                 II. DISCUSSION

A. ADA Discrimination and Retaliation

      Under the ADA, employers are prohibited from discriminating against

qualified employees based on disability “in regard to . . . discharge of


                                          10
         USCA11 Case: 20-14201      Date Filed: 06/22/2021   Page: 11 of 20



employees . . . and other terms, conditions, and privileges of employment.” 42

U.S.C. § 12112(a). The ADA also makes it unlawful for an employer to retaliate

against employees who have “made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing under [the ADA].” Id.

§ 12203(a). To establish a prima facie case of ADA discrimination, a plaintiff

must show that she: (1) was disabled; (2) was a qualified individual; and (3) was

discriminated against because of her disability. Holly v. Clairson Indus., L.L.C.,

492 F.3d 1247, 1255-56 (11th Cir. 2007). To establish a prima facie case of ADA

retaliation, an employee must show: (1) she engaged in statutorily protected

conduct; (2) she suffered an adverse employment action; and (3) a causal

connection exists between the conduct and the adverse action. Batson v. Salvation

Army, 897 F.3d 1320, 1329 (11th Cir. 2018).

      Where direct evidence of an employer’s intent is lacking, we analyze ADA

discrimination and retaliation claims under the burden-shifting framework set forth

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Holly, 492 F.3d

at 1255; Batson, 897 F.3d at 1328-29; see also Earl v. Mervyns, Inc., 207 F.3d

1361, 1365 (11th Cir. 2000) (noting “[t]he burden-shifting analysis of Title VII

employment discrimination claims is applicable to ADA claims”). Under this

framework, once a plaintiff meets her prima facie burden, the defendant must

present a legitimate, nondiscriminatory reason for its adverse actions. Cleveland v.


                                         11
         USCA11 Case: 20-14201       Date Filed: 06/22/2021    Page: 12 of 20



Home Shopping Network, Inc., 369 F.3d 1189, 1193 (11th Cir. 2004). The

employee must then demonstrate that the employer’s proffered reason was

pretextual. See id. To establish pretext, a plaintiff must show the employer’s

proffered reason was false and the real reason was discrimination. See St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993).

      A plaintiff can show pretext by demonstrating “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in [the

employer’s] proffered legitimate reasons for its action that a reasonable factfinder

could find them unworthy of credence.” Springer v. Convergys Customer Mgmt.

Grp. Inc., 509 F.3d 1344, 1348 (11th Cir. 2007) (quotation marks omitted).

“Provided that the proffered reason is one that might motivate a reasonable

employer, an employee must meet that reason head on and rebut it, and the

employee cannot succeed by simply quarreling with the wisdom of that reason.”

Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc). The

pretext inquiry “centers on an employer’s beliefs,” and the question is whether the

employer is dissatisfied with an employee for “non-discriminatory reasons, even if

mistakenly or unfairly so,” or instead merely used those reasons as cover for

discrimination. Alvarez v. Royal Atl. Devs., Inc., 610 F.3d 1253, 1266 (11th Cir.

2010); see also E.E.O.C. v. Total Sys. Servs., Inc., 221 F.3d 1171, 1176-77 (11th

Cir. 2000) (providing an employer is entitled to rely on a good faith belief an


                                          12
           USCA11 Case: 20-14201         Date Filed: 06/22/2021      Page: 13 of 20



employee has committed professional misconduct and stating pretext cannot be

demonstrated by showing the employer was mistaken).

       On the other hand, “the McDonnell Douglas framework is not, and was

never intended to be the sine qua non for a plaintiff to survive summary judgment

in an employment discrimination case.” Smith v. Lockheed-Martin Corp., 644

F.3d 1321, 1328 (11th Cir. 2011). A plaintiff will also survive summary judgment

if she presents “a convincing mosaic of circumstantial evidence that would allow a

jury to infer intentional discrimination by the decisionmaker.” Id. (quotation

marks omitted). Such a convincing mosaic may consist of “evidence that

demonstrates, among other things, (1) suspicious timing, ambiguous statements,

and other bits and pieces from which an inference of discriminatory intent might be

drawn, (2) systemically better treatment of similarly situated employees, and

(3) that the employer’s justification is pretextual.” Lewis v. City of Union City,

Ga., 934 F.3d 1169, 1185 (11th Cir. 2019) (quotation marks and ellipsis omitted).

       Here, we assume without deciding that Davidson established a prima facie

case of discrimination and retaliation under the ADA based upon her termination

from Grandview. 2 We further conclude Grandview proffered legitimate,


       2
         The district court determined the only adverse employment action for the purposes of
Davidson’s ADA claims was her termination because her Equal Employment Opportunity
Commission charge was timely only as to her termination. Davidson does not challenge this
finding on appeal, and she has therefore abandoned any ADA claim based on the pretermination
disciplinary actions. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.
2014).
                                              13
         USCA11 Case: 20-14201       Date Filed: 06/22/2021   Page: 14 of 20



nondiscriminatory reasons for terminating Davidson: (1) Smith’s October 2017

complaints about Davidson, and (2) Davidson’s discussion of her lawsuit and

medical issues with hospital staff. We therefore turn to the question of whether

there is sufficient evidence in the record from which a reasonable jury could find

Grandview’s reasons for Davidson’s termination were pretextual.

      We conclude Davidson has failed to carry her burden in demonstrating the

reasons for her termination were a pretext for unlawful discrimination or

retaliation. Regarding Smith’s complaints, Davidson argues it was not uncommon

for people to ask about her injury because of the boot she wore, and that social

workers would often follow up in response to patient complaints about discharge

plans. As to her discussion of her lawsuit and medical issues with staff, Davidson

asserts that she did not specifically mention her lawsuit but instead asked for a

chair during a meeting because she was made to return to work before her foot had

healed. These arguments, however, essentially quarrel with the wisdom of

Grandview’s business decision and fail to show Grandview lacked a good faith

belief Davidson had committed the misconduct that formed the basis for her

termination. See Chapman, 229 F.3d at 1030; Alvarez, 610 F.3d at 1266.

      Davidson also contends there is a genuine issue of material fact as to pretext

because there is evidence in the record showing Grandview had a plan in place to

terminate her. As evidence of this plan, Davidson points to: (1) the October 13,


                                          14
           USCA11 Case: 20-14201         Date Filed: 06/22/2021       Page: 15 of 20



2017, letter in which Grandview stated it could not guarantee her reemployment;

(2) her transfer to the ninth floor; and (3) the fact Grandview hired two new social

workers during her absence. This evidence, however, fails to reveal a

discriminatory plan to terminate Davidson that renders Grandview’s proffered

reasons for her termination “unworthy of credence.” See Springer, 509 F.3d at

1348 (quotation marks omitted). The portion of the October 13, 2017, letter that

Davidson relies on was standardized text issued to any employee who had

exhausted her FMLA leave, not a message directed to Davidson because of her

disabilities. As to the transfer, even assuming the ninth floor was a more

challenging work environment, Davidson was released to work without any

restrictions on the use of her ankle, and the October 2017 emails between Colvert

and Wink do not reveal any discriminatory animus. The fact Grandview filled

staffing needs by hiring additional social workers likewise does not suggest a

predetermined plan to eliminate Davidson because of her disabilities or indicate

Grandview’s proffered reasons for terminating Davidson were false.3




       3
         Davidson also argues that a case manager, Teresa Blocker, asked her to violate federal
privacy law by looking up Blocker’s personal medical record. Davidson submitted in her
declaration that she believed she was being set up to violate the law so that Grandview would
have cause to terminate her, and Blocker “later confirmed this was true.” This evidence does not
bolster Davidson’s argument, however, as there is nothing in Davidson’s declaration to indicate
how Blocker “confirmed” the setup or whether any decisionmaker with respect to Davidson’s
termination had been involved.
                                               15
         USCA11 Case: 20-14201        Date Filed: 06/22/2021    Page: 16 of 20



      Other pieces of evidence on which Davidson relies similarly fail to

demonstrate pretext. For instance, Davidson contends the first disciplinary action

against her may have been intended for Jamie Callis because of how the name

“Jamie” was spelled on Cassavoy’s underlying complaint, and that Dean “had

issues” with her because she had made unspecified complaints about him in the

past. But these arguments offer only speculation as to whether Grandview did not

honestly believe Davidson engaged in the underlying misconduct and are

insufficient to create a triable issue of fact as to pretext. Cordoba v. Dillard’s, Inc.,

419 F.3d 1169, 1181 (11th Cir. 2005) (stating speculation does not create a

genuine issue of fact for trial); Mayfield v. Patterson Pump Co., 101 F.3d 1371,

1376 (11th Cir. 1996) (explaining plaintiff must provide significant probative

evidence on the issue of pretext). We are also not persuaded that the mere

mention, in one of Dean’s October 26, 2017, emails, that Davidson had requested

an accommodation for her C. diff shows that her termination was linked to her

infection or any other disability, as opposed to the misconduct complained of by

Smith and Dean.

      As further evidence of pretext, Davidson argues the record is replete with

evidence that Watson, Colvert, and other colleagues expressed frustration with her

use of leave due to her disabilities. Davidson mainly discusses stray remarks that

Watson made, such as Watson’s comment that Davidson should look for another


                                           16
         USCA11 Case: 20-14201      Date Filed: 06/22/2021    Page: 17 of 20



job while she was on leave for C. diff, and the email in which she stated she was

“screaming out loud” after Davidson failed to return to work after her doctor’s

appointment. But Watson was not a decisionmaker with respect to Davidson’s

termination. Indeed, Watson no longer worked at Grandview when the termination

decision was made by Soekoro, Wink, and Mason. On the record before us,

without other probative evidence of pretext, remarks by Watson and other non-

decisionmakers do not create a genuine issue of material fact as to pretext. See

Rojas v. Fla., 285 F.3d 1339, 1343 (11th Cir. 2002) (stating that although stray

remarks that are not directly related to an employment decision may contribute to a

circumstantial showing of discriminatory intent, they must be read in conjunction

with the entire record and considered with other evidence).

      Davidson argues that in addition to demonstrating sufficient evidence of

pretext under the McDonnell Douglas burden-shifting framework, she has also

presented a “convincing mosaic” of circumstantial evidence that would allow a

jury to infer intentional discrimination by Grandview. See Smith, 644 F.3d at

1328. Her “convincing mosaic” arguments, however, are the same as her pretext

arguments, and they similarly fail to provide sufficient circumstantial evidence of

discrimination or retaliation under the ADA.




                                         17
         USCA11 Case: 20-14201       Date Filed: 06/22/2021   Page: 18 of 20



B. FMLA Retaliation

      We next turn to Davidson’s FMLA retaliation claim. Under the FMLA, an

eligible employee is entitled to 12 workweeks of leave during any 12-month period

because of, inter alia, a serious health condition that makes the employee unable to

perform the functions of her position. 29 U.S.C. § 2612(a)(1)(D). “[T]he FMLA

protects the substantive rights it creates by prohibiting an employer from retaliating

against its employee for engaging in activities protected under the Act.” Batson,

897 F.3d at 1328 (citing 29 U.S.C. § 2615(a)(1)-(2)). To establish a prima facie

case of retaliation under the FMLA, an employee must demonstrate that: (1) she

engaged in statutorily protected activity; (2) she suffered an adverse employment

action; and (3) there is a causal connection between the protected activity and the

adverse action. Schaaf v. Smithkline Beecham Corp., 602 F.3d 1236, 1243 (11th

Cir. 2010).

      Unless there is direct evidence of the employer’s retaliatory intent in an

FMLA retaliation case, we employ the burden-shifting framework established in

McDonnell Douglas. Id. If the employee carriers her initial burden in establishing

a prima facie case of FMLA retaliation, the burden shifts to the employer to

articulate a legitimate, nondiscriminatory reason for its action. Id. The burden

then shifts back to the employee to show the employer’s proffered reasons were a

pretext for discrimination. Id. at 1244.


                                           18
         USCA11 Case: 20-14201       Date Filed: 06/22/2021    Page: 19 of 20



      Though the district court found Davidson had established a prima facie case

of FMLA retaliation based on the March 15, 2017, and July 24, 2017, disciplinary

actions, Davidson contends the district court erred in: (1) failing to consider the

February 14, 2017, disciplinary action as another basis for her FMLA claim, and

(2) failing to find a causal connection between her termination and her FMLA

leave. She also argues the court erred in failing to find that Grandview’s proffered

reasons for its adverse actions—both the disciplinary actions and her termination—

were pretextual.

      We need not address Davidson’s arguments regarding her prima facie case

because we conclude Grandview proffered legitimate, nonretaliatory reasons for

Davidson’s disciplinary actions and termination, and Davidson failed to show

those reasons were pretextual. As an initial mater, even assuming arguendo that

Davidson had established a prima facie case of FMLA retaliation based on her

termination, her pretext arguments with respect to termination fail for the reasons

discussed above.

      As to discipline, Grandview presented legitimate, non-retaliatory reasons for

all three disciplinary actions: documented patient and staff complaints primarily

concerning Davidson’s failure to provide adequate discharge planning. Davidson

has failed to identify any inconsistencies or implausibilities regarding these

proffered reasons. Although Davidson again argues Watson and others were


                                          19
         USCA11 Case: 20-14201       Date Filed: 06/22/2021    Page: 20 of 20



frustrated with her taking leave, she has not produced evidence to suggest Watson

did not in good faith base the disciplinary actions on the unsolicited complaints

regarding Davidson’s misconduct. See Alvarez, 610 F.3d at 1266. Davidson

argues it is unclear whether the complaint underlying the first disciplinary action

was about her or Jamie Callis, but this argument is speculative, as discussed above.

She also contends her conduct did not warrant the second disciplinary action

because she had provided the doctor with the information he required in the

patient’s chart, and that her conduct did not warrant the third disciplinary action

because delays in a patient’s discharge were not uncommon. These arguments are

without merit, as they merely quarrel with the wisdom of Grandview’s actions.

See Chapman, 229 F.3d at 1030. Finally, though the disciplinary actions were

close in time to Davidson’s use of FMLA leave, this temporal proximity, without

more, is insufficient evidence of pretext. See Gogel v. Kia Motors Mfg. of Ga.,

Inc., 967 F.3d 1121, 1138 n.15 (11th Cir. 2020) (en banc).

                                III. CONCLUSION

      For the reasons above, we affirm the district court’s decision granting

summary judgment in favor of Grandview.

      AFFIRMED.




                                          20